ORMOND, J.
This was a motion in the court below, against the plaintiffs in error, as the endorsers of a bill of exchange, upon which the Bank obtained judgment.
The judgment of the court below, does not disclose that the bill was negotiable and payable at the Bank of Mobile, or that, if payable at any of the other Banks in Mobile, the Bank acquired property in the bill subsequent to the thirtieth of June, eighteen hundred and thirty-seven. These facts sufficiently appear in the notice, but that is not made a part of tlje record. The judgment *424must therefore be reversed, on the authority of the case of Joseph Bates, jr. vs. The Planters’ & Merchants’ Bank, (8 Porter, 99,) and Henry S. Levert vs. The Planters’ & Merchants’ Bank, (8 Porter, 104,) and the cause remanded for further proceedings.